382 F.2d 1021
WASHINGTON NATIONAL INSURANCE COMPNAY, Appellant,v.The ESTATE of John A. REGINATO, Claudia T. Riginato, Appellees.
No. 21330.
United States Court of Appeals Ninth Circuit.
Sept. 11, 1967, Rehearing Denied Oct. 23, 1967.

Harold C. Nachtrieb, Miller, Groezinger, Pettit, Evers & Martin, San Francisco, Cal., for appellants.
Bowman, Trant & Colthurst, Allen Trnat, Oakland, Cal., for appellee.
Before POPE, JERTBERG and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The judgment and order appealed from are, and each of them is, affirmed on the grounds and for the reasons stated in the Memorandum and Order of the District Court, filed June 16, 1966, and reported at 272 F.Supp. 1016.